      Case 3:18-cv-01120-RDM-CA Document 32 Filed 10/04/19 Page 1 of 2




                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 18-2396
                                    ___________

                               ANTHONY V. CAIBY,
                                           Appellant

                                         v.

                           WARDEN GARY HAIDLE;
                       DEPUTY WARDEN JOSPEH MCCOY,
                           Deputy Warden of Security;
                              JANE/JOHN DOE

                     ____________________________________

                   On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                        (D.C. Civil Action No. 18-cv-01120)
                    District Judge: Honorable Robert D. Mariani

                     ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 May 20, 2019
       Before: GREENAWAY, JR., RESTREPO and FUENTES, Circuit Judges
                                 ___________

                                   JUDGMENT
                                   ___________

       This cause came to be considered on the record from the United States District
Court for the Middle District of Pennsylvania and was submitted pursuant to Third
Circuit LAR 34.1(a) on May 20, 2019. On consideration whereof, it is now hereby
       ORDERED and ADJUDGED by this Court that the judgment of the District Court
entered June 8, 2018, be and the same is hereby vacated and the matter remanded for
further proceedings.
      Case 3:18-cv-01120-RDM-CA Document 32 Filed 10/04/19 Page 2 of 2




All of the above in accordance with the opinion of this Court.

                                                       ATTEST:

                                                       s/ Patricia S. Dodszuweit
                                                       Clerk

Dated: October 4, 2019
